
	
		IB
		Union Calendar No. 407
		111th CONGRESS
		 2d Session
		H. R. 3818
		[Report No. 111–686, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 15, 2009
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			December 16, 2010
			Reported with an amendment, and referred to the
			 Committee on Agriculture
			 for a period ending not later than December 17, 2010, for consideration of such
			 provisions of the bill and amendment as fall within the jurisdiction of that
			 committee pursuant to clause 1(a) of rule X
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 17, 2010
			 Committee on
			 Agriculture discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on October 15, 2009
		
		
			
		
		A BILL
		To amend the Investment Advisers Act of
		  1940 to require advisers of certain unregistered investment companies to
		  register with and provide information to the Securities and Exchange
		  Commission, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Private Fund Investment Advisers Registration Act of
			 2009.
		2.DefinitionsSection 202(a) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b-2(a)) is amended by adding at the end the following
			 new paragraphs:
			
				(29)Private
				fundThe term private fund means an issuer that
				would be an investment company under section 3(a) of the Investment Company Act
				of 1940 (15 U.S.C. 80a-3(a)) but for the exception provided from that
				definition by either section 3(c)(1) or section 3(c)(7) of such Act
				(30)Foreign private fund
				adviserThe term
				foreign private fund adviser means an investment adviser
				who—
					(A)has no place of business
				in the United States;
					(B)during the preceding 12
				months has had—
						(i)fewer than 15 clients in
				the United States; and
						(ii)assets under management attributable to
				clients in the United States of less than $25,000,000, or such higher amount as
				the Commission may, by rule, deem appropriate in the public interest or for the
				protection of investors; and
						(C)neither holds itself out generally to the
				public in the United States as an investment adviser, nor acts as an investment
				adviser to any investment company registered under the Investment Company Act
				of 1940, or a company which has elected to be a business development company
				pursuant to section 54 of the Investment Company Act of 1940 (15 U.S.C. 80a-53)
				and has not withdrawn such
				election.
					.
		3.Elimination of private
			 adviser exemption; Limited exemption for foreign private fund advisers; Limited
			 intrastate exemptionSection
			 203(b) of the Investment Advisers Act of 1940 (15 U.S.C. 80b-3(b)) is
			 amended—
			(1)in paragraph (1), by inserting ,
			 except an investment adviser who acts as an investment adviser to any private
			 fund, after any investment adviser;
			(2)by amending paragraph (3)
			 to read as follows:
				
					(3)any investment adviser that is a foreign
				private fund
				adviser;
					;
			(3)in paragraph (5), by
			 striking or at the end;
			(4)in paragraph (6)—
				(A)in subparagraph (A), by striking
			 or;
				(B)in subparagraph (B), by
			 striking the period at the end and adding ; or; and
				(C)by adding at the end the
			 following new subparagraph:
					
						(C)a private fund;
				or
						; and
				(5)by adding at the end the
			 following:
				
					(7)any investment adviser who solely
				advises—
						(A)small business investment
				companies licensed under the Small Business Investment Act of 1958;
						(B)entities that have
				received from the Small Business Administration notice to proceed to qualify
				for a license, which notice or license has not been revoked; or
						(C)applicants, related to
				one or more licensed small business investment companies covered in
				subparagraph (A), that have applied for another license, which application
				remains
				pending.
						.
			4.Collection of systemic
			 risk dataSection 204 of the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b-4) is amended—
			(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
			(2)by inserting after
			 subsection (a) the following new subsection:
				
					(b)Records and reports of
				private funds
						(1)In
				generalThe Commission is
				authorized to require any investment adviser registered under this Act to
				maintain such records of and file with the Commission such reports regarding
				private funds advised by the investment adviser as are necessary or appropriate
				in the public interest and for the protection of investors or for the
				assessment of systemic risk as the Commission determines in consultation with
				the Board of Governors of the Federal Reserve System. The Commission is
				authorized to provide or make available to the Board of Governors of the
				Federal Reserve System, and to any other entity that the Commission identifies
				as having systemic risk responsibility, those reports or records or the
				information contained therein. The records and reports of any private fund, to
				which any such investment adviser provides investment advice, maintained or
				filed by an investment adviser registered under this Act, shall be deemed to be
				the records and reports of the investment adviser.
						(2)Required
				informationThe records and
				reports required to be maintained or filed with the Commission under this
				subsection shall include, for each private fund advised by the investment
				adviser—
							(A)the amount of assets
				under management;
							(B)the use of leverage
				(including off-balance sheet leverage);
							(C)counterparty credit risk
				exposures;
							(D)trading and investment
				positions;
							(E)trading practices;
				and
							(F)such other information as
				the Commission, in consultation with the Board of Governors of the Federal
				Reserve System, determines necessary or appropriate in the public interest and
				for the protection of investors or for the assessment of systemic risk.
							(3)Optional
				informationThe Commission
				may require the reporting of such additional information from private fund
				advisers as the Commission determines necessary. In making such determination,
				the Commission, taking into account the public interest and potential to
				contribute to systemic risk, may set different reporting requirements for
				different classes of private fund advisers, based on the particular types or
				sizes of private funds advised by such advisers.
						(4)Maintenance of
				recordsAn investment adviser
				registered under this Act is required to maintain and keep such records of
				private funds advised by the investment adviser for such period or periods as
				the Commission, by rule or regulation, may prescribe as necessary or
				appropriate in the public interest and for the protection of investors or for
				the assessment of systemic risk.
						(5)Examination of
				records
							(A)Periodic and special
				examinationsAll records of a
				private fund maintained by an investment adviser registered under this Act
				shall be subject at any time and from time to time to such periodic, special,
				and other examinations by the Commission, or any member or representative
				thereof, as the Commission may prescribe.
							(B)Availability of
				recordsAn investment adviser registered under this Act shall
				make available to the Commission or its representatives any copies or extracts
				from such records as may be prepared without undue effort, expense, or delay as
				the Commission or its representatives may reasonably request.
							(6)Information
				sharingThe Commission shall
				make available to the Board of Governors of the Federal Reserve System, and to
				any other entity that the Commission identifies as having systemic risk
				responsibility, copies of all reports, documents, records, and information
				filed with or provided to the Commission by an investment adviser under this
				subsection as the Board, or such other entity, may consider necessary for the
				purpose of assessing the systemic risk of a private fund. All such reports,
				documents, records, and information obtained by the Board, or such other
				entity, from the Commission under this subsection shall be kept confidential in
				a manner consistent with confidentiality established by the Commission pursuant
				to paragraph (8).
						(7)Disclosures of certain
				private fund informationAn
				investment adviser registered under this Act shall provide such reports,
				records, and other documents to investors, prospective investors,
				counterparties, and creditors, of any private fund advised by the investment
				adviser as the Commission, by rule or regulation, may prescribe as necessary or
				appropriate in the public interest and for the protection of investors or for
				the assessment of systemic risk.
						(8)Confidentiality of
				reportsNotwithstanding any
				other provision of law, the Commission shall not be compelled to disclose any
				report or information contained therein required to be filed with the
				Commission under this subsection. Nothing in this paragraph shall authorize the
				Commission to withhold information from the Congress or prevent the Commission
				from complying with a request for information from any other Federal department
				or agency or any self-regulatory organization requesting the report or
				information for purposes within the scope of its jurisdiction, or complying
				with an order of a court of the United States in an action brought by the
				United States or the Commission. For purposes of section 552 of title 5, United
				States Code, this paragraph shall be considered a statute described in
				subsection (b)(3)(B) of such
				section.
						.
			5.Elimination of
			 disclosure provisionSection
			 210 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-10) is amended by
			 striking subsection (c).
		6.Exemption of and
			 reporting by venture capital fund advisersSection 203 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b-3) is amended by adding at the end the following new
			 subsection:
			
				(l)Exemption of and
				reporting by venture capital fund advisersThe Commission shall identify and define
				the term venture capital fund and shall provide an adviser to
				such a fund an exemption from the registration requirements under this section
				(excluding any such fund whose adviser is exempt from registration pursuant to
				paragraph (7) of subsection (b)). The Commission shall require such advisers to
				maintain such records and provide to the Commission such annual or other
				reports as the Commission determines necessary or appropriate in the public
				interest or for the protection of
				investors.
				.
		7.Exemption of and
			 reporting by certain private fund advisersSection 203 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b-3), as amended by section 6, is further amended by
			 adding at the end the following new subsections:
			
				(m)Exemption of and
				reporting by certain private fund advisers
					(1)In
				generalThe Commission shall
				provide an exemption from the registration requirements under this section to
				any investment adviser of private funds, if each of such private funds has
				assets under management in the United States of less than $150,000,000.
					(2)ReportingThe
				Commission shall require investment advisers exempted by reason of this
				subsection to maintain such records and provide to the Commission such annual
				or other reports as the Commission determines necessary or appropriate in the
				public interest or for the protection of investors.
					(n)Registration and
				examination of mid-sized private fund advisersIn prescribing
				regulations to carry out the requirements of this section with respect to
				investment advisers acting as investment advisers to mid-sized private funds,
				the Commission shall take into account the size, governance, and investment
				strategy of such funds to determine whether they pose systemic risk, and shall
				provide for registration and examination procedures with respect to the
				investment advisers of such funds which reflect the level of systemic risk
				posed by such
				funds.
				.
		8.Clarification of
			 rulemaking authoritySection
			 211 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-11) is
			 amended—
			(1)by amending subsection
			 (a) to read as follows:
				
					(a)The Commission shall have authority from
				time to time to make, issue, amend, and rescind such rules and regulations and
				such orders as are necessary or appropriate to the exercise of the functions
				and powers conferred upon the Commission elsewhere in this title, including
				rules and regulations defining technical, trade, and other terms used in this
				title. For the purposes of its rules and regulations, the Commission
				may—
						(1)classify persons and matters within its
				jurisdiction based upon, but not limited to—
							(A)size;
							(B)scope;
							(C)business model;
							(D)compensation scheme;
				or
							(E)potential to create or
				increase systemic risk;
							(2)prescribe different
				requirements for different classes of persons or matters; and
						(3)ascribe different meanings to terms
				(including the term client, except the Commission shall not
				ascribe a meaning to the term client that would include an
				investor in a private fund managed by an investment adviser, where such private
				fund has entered into an advisory contract with such adviser) used in different
				sections of this title as the Commission determines necessary to effect the
				purposes of this title.
						;
				and
			(2)by adding at the end the following new
			 subsection:
				
					(e)The Commission and the Commodity Futures
				Trading Commission shall, after consultation with the Board of Governors of the
				Federal Reserve System, within 12 months after the date of enactment of the
				Private Fund Investment Advisers Registration Act of 2009, jointly promulgate
				rules to establish the form and content of the reports required to be filed
				with the Commission under sections 203(l) and 204(b) and with the Commodity
				Futures Trading Commission by investment advisers that are registered both
				under the Investment Advisers Act of 1940 (15 U.S.C. 80b-1 et seq.) and the
				Commodity Exchange Act (7 U.S.C. 1 et
				seq.).
					.
			9.GAO study
			(a)Study
			 requiredThe Comptroller
			 General of the United States shall carry out a study to assess the annual costs
			 on industry members and their investors due to the registration requirements
			 and ongoing reporting requirements under this Act and the amendments made by
			 this Act.
			(b)Report to the
			 CongressNot later than the end of the 2-year period beginning on
			 the date of the enactment of this Act, the Comptroller General of the United
			 States shall submit a report to the Congress containing the findings and
			 determinations made by the Comptroller General in carrying out the study
			 required under subsection (a).
			10.Effective date;
			 Transition period
			(a)Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect with respect to investment
			 advisers after the end of the 1-year period beginning on the date of the
			 enactment of this Act.
			(b)Transition
			 periodThe Securities and Exchange Commission shall prescribe
			 rules and regulations to permit an investment adviser who will be required to
			 register with the Securities and Exchange Commission by reason of this Act with
			 the option of registering with the Securities and Exchange Commission before
			 the date described under subsection (a).
			11.Qualified client
			 standardSection 205(e) of the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b-5(e)) is amended by adding at
			 the end the following: With respect to any factor used by the Commission
			 in making a determination under this subsection, if the Commission uses a
			 dollar amount test in connection with such factor, such as a net asset
			 threshold, the Commission shall, not later than one year after the date of the
			 enactment of the Private Fund Investment Advisers Registration Act of 2009, and
			 every 5 years thereafter, adjust for the effects of inflation on such test. Any
			 such adjustment that is not a multiple of $1,000 shall be rounded to the
			 nearest multiple of $1,000..
		
	
		December 17, 2010
		 Committee on
		  Agriculture discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
